Exhibit 10.2
 
MODIFICATION AGREEMENT TO
PROMISSORY NOTE


This MODIFICATION AGREEMENT is made as of October 6, 2015 between Infinite
Group, Inc., a Delaware corporation with offices at 80 Office Park Way,
Pittsford, NY 14534 (“Maker”) and UberScan, LLC (“Payee”).


WHEREAS, Payee is the holder of a Promissory Note, last modified on April 6,
2015, and issued by the Maker to the Payee for $80,000, which now has a current
balance of $65,000 with interest at 10%; and


WHEREAS, the parties desire to modify the terms and conditions of the Promissory
Note as follows:


NOW, THEREFORE, the parties agree as follows:


1)  
The Note is modified to provide that the time at which the entire principal
balance and accrued and unpaid interest shall be due and payable is December 31,
2015 with right to automatically extend the maturity date for 2 consecutive 90
day terms upon written notification by the Maker to the Payee providing that
principal is reduced during any extension period.



2)  
Except as modified by this Agreement, all of the terms, covenants and conditions
of the Notes shall remain the same.



In witness whereof, Maker and Payee have executed this Agreement under the day
and year first written above.


INFINITE GROUP, INC.



/s/ James Villa________________________
By: James Villa, President




 
UberScan, LLC
 
/s/ Christopher B. Karr__________________
By: Christopher B. Karr, President

